UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR Certified Shareholder Report of Registered Management Investment Companies Investment Company Act File Number: 811-4653 The American Funds Tax-Exempt Series I (Exact Name of Registrant as specified in charter) 1101 Vermont Avenue, NW Washington, DC 20005 (Address of principal executive offices) Registrant's telephone number, including area code:(202) 842-5665 Date of fiscal year end: July 31, 2007 Date of reporting period: July 31, 2007 Michael W. Stockton Treasurer The American Funds Tax-Exempt Series I 1101 Vermont Avenue, NW Washington, DC 20005 (name and address of agent for service) ITEM 1 - Reports to Stockholders [Annual report dated July 31, 2007 attached] The Tax-Exempt Fund of Maryland The Tax-Exempt Fund of Virginia The American Funds Tax-Exempt Series I Annual report for the year ended July 31, 2007 The Tax-Exempt Fund of Maryland® seeks a high level of current income free from Federal and Maryland state income taxes. Additionally, the Fund seeks to preserve capital. The Tax-Exempt Fund of Virginia® seeks a high level of current income free from Federal and Virginia state income taxes. Additionally, the Fund seeks to preserve capital. These Funds are two of the 30 American Funds. American Funds ranks among the nation’s three largest mutual fund families. For 75 years, Capital Research and Management Company,SM the American Funds adviser, has invested with a long-term focus based on thorough research and attention to risk. Fund results shown in this report, unless otherwise indicated, are for Class A shares at net asset value. If a sales charge (maximum 3.75%) had been deducted, the results would have been lower. Results are for past periods and are not predictive of results for future periods. Current and future results may be lower or higher than those shown. Share prices and returns will vary, so investors may lose money. Investing for short periods makes losses more likely. Investments are not FDIC-insured, nor are they deposits of or guaranteed by a bank or any other entity. For current information and month-end results, visit americanfunds.com. Here are the average annual total returns on a $1,000 investment with all distributions reinvested for periods ended June 30, 2007 (the most recent calendar quarter end): Class A shares 1 year 5 years 10 years Reflecting 3.75% maximum sales charge The Tax-Exempt Fund of Maryland +0.02% +3.13% +4.21% The Tax-Exempt Fund of Virginia +0.05% +2.77% +4.11% At net asset value The Tax-Exempt Fund of Maryland +3.89% +3.93% +4.61% The Tax-Exempt Fund of Virginia +3.94% +3.56% +4.51% The total annual Fund operating expense ratios for Class A shares as of the most recent fiscal year-end were were 0.70% for The Tax-Exempt Fund of Maryland and 0.69% for The Tax-Exempt Fund of Virginia. These figures do not reflect any fee waivers that were in effect; therefore, the actual expense ratios, which reflect the fee waivers described below, were lower. The Funds’ investment adviser and business manager each waived 5% of their management fees from September 1, 2004 through March 31, 2005, and increased the waivers to 10% on April 1, 2005. Fund results shown reflect actual expenses, with the waivers applied. Fund results would have been lower without the waivers. Please see the Financial Highlights tables on pages 21 and 22 for details. The Funds’ 30-day yields for Class A shares as of August 31, 2007, calculated in accordance with the Securities and Exchange Commission formula, were 3.64% for The Tax-Exempt Fund of Maryland and 3.62% for The Tax-Exempt Fund of Virginia (3.60% and 3.58%, respectively, without the fee waivers). (For investors in the 42.95% Maryland tax bracket and the 40.75% Virginia tax bracket, this is equivalent to taxable yields of 6.38% for The Tax-Exempt Fund of Maryland and 6.11% for The Tax-Exempt Fund of Virginia — 6.31% and 6.04%, respectively, without the fee waivers.) The Funds’ distribution rates for Class A shares as of that date were 4.01% and 3.83%, respectively (3.97% and 3.80%, respectively, without the fee waivers). All figures reflect the 3.75% maximum sales charge. The SEC yield reflects the rate at which each Fund is earning income on its current portfolio of securities while the distribution rate reflects the Funds’ past dividends paid to shareholders. Accordingly, the Funds’ SEC yields and distribution rates may differ. Results for other share classes can be found on page 28. All investments are subject to certain risks. The value of shares of the Funds will fluctuate as interest rates change. Bond funds carry the risks of the securities in which they invest, such as, inflation, interest rate fluctuations and credit or default risk. The return of principal in bond funds is not guaranteed. Additionally, each Fund is more susceptible to factors adversely affecting issuers of its state’s tax-exempt securities than a more widely diversified municipal bond fund. Income may be subject to federal alternative minimum taxes. Certain other income, as well as capital gain distributions, may be taxable. Cover: The Great Chesapeake Bay Schooner Race from Baltimore, Maryland, to Portsmouth, Virginia. Fellow shareholders: The Tax-Exempt Fund of Maryland and The Tax-Exempt Fund of Virginia continued over the past fiscal year to be stable providers of tax-exempt income. For the 12 months ended July 31, 2007, the Maryland Fund and the Virginia Fund each distributed tax-free income dividends of about 62 cents a share. If, like most shareholders of the Funds, you reinvested your dividends, your total return for the 12-month period was 3.26% for the Maryland Fund and 3.51% for the Virginia Fund. The Maryland Fund’s tax-free income return with dividends reinvested was 4.00%, equivalent to 7.01% from a taxable investment if you are in the highest combined federal, state and local tax bracket of 42.95%. If you took your dividends in cash, your income return was 3.93%, equivalent to 6.89% from a taxable investment. The Virginia Fund’s tax-free income return with dividends reinvested of 3.86% was equal to a 6.51% taxable income return if you are in the highest combined federal and state tax bracket of 40.75%. If you took dividends in cash, your income return was 3.79%, equivalent to a 6.40% taxable income return. During the past fiscal year, interest rates fell in the latter part of 2006 but then began rising in 2007. As a result, the share prices for both Funds decreased slightly, from $15.87 to $15.76 for the Maryland Fund and from $16.35 to $16.30 for the Virginia Fund. Neither Fund paid capital gain distributions during the fiscal year. The table below highlights the Funds’ average annual total returns for Class A shares over longer periods and compares them with their respective peer group averages — the Lipper Maryland Municipal Debt Funds Average and the Lipper Virginia Municipal Debt Funds Average — as of July 31, 2007. 1 year 5 years 10 years The Tax-Exempt Fund of Maryland +3.26% +3.75% +4.37% Lipper Maryland Municipal Debt Funds Average +3.20% +3.50% +4.16% The Tax-Exempt Fund of Virginia +3.51% +3.41% +4.29% Lipper Virginia Municipal Debt Funds Average +3.52% +3.61% +4.29% The national economy and the financial markets During the year, the national economy grew at a slow to moderate pace. The Federal Reserve, seeking to minimize inflationary pressures, opted not to stimulate the economy by lowering the key federal funds rate, which remained at 5.25% throughout the period. A strong global economy, high corporate earnings and high levels of merger and acquisition activity fueled strong stock and bond markets through most of the period. By the summer, however, the markets began to experience more volatility. Concern over defaults in the subprime mortgage market, as well as the large overhang of leveraged buyout financings in the corporate high-yield market, helped contribute to significant widening of credit spreads. On August 17, after each Funds’ fiscal year had ended, the Fed lowered the discount rate — the rate it charges banks on loans they receive from the Fed’s discount window — by one-half percentage point to 5.75%. The Fed said it approved the temporary changes to its primary credit discount window "to promote the restoration of orderly conditions in financial markets," which had declined in the previous two weeks. Concerns had been growing over a tightening supply of credit due to defaults in the subprime mortgage market and the challenges in the corporate bond market. While the ultimate spillover effects of these factors are unclear at this time, the Fed said it expected that economic growth would continue at a moderate pace for the remainder of 2007. Maryland and Virginia economies The general obligation bonds of both states continue to receive the highest ratings from Moody’s Investor Service, Standard & Poor’s and Fitch. Both states have unemployment rates that are lower than the national rate and that generally have been declining for several years. Additionally, both states rank among the nation’s 10 best in terms of household income, and proximity to Washington, DC, tends to provide relative economic stability. Tax revenue growth has slowed, however, and Maryland and Virginia are expected to face budget gaps during the next few years. Both states have been proactive, historically, at bringing budgets back into balance. The Funds’ portfolios The portfolios of The Tax-Exempt Fund of Maryland and The Tax-Exempt Fund of Virginia remain broadly diversified. As you will see in the tables on page 4 (for the Maryland Fund) and page 10 (for the Virginia Fund), both emphasize high-quality, relatively liquid bonds. Holdings include bonds used to finance local and state projects such as public schools, hospitals, airports and highways. A portion of each portfolio (20.02% in the case of the Maryland Fund and 17.10% in the Virginia Fund as of fiscal year-end) was invested in housing-related bonds. While these holdings are not completely immune to the current challenges in the single-family housing market, our investment adviser’s research indicates that they are valuable long-term investments for the Funds. These holdings relate to projects that are well-located and the developers are fiscally-strong or, in the case of holdings issued by the state and local housing agencies, the bonds are primarily backed by loans secured with federal, issuer or third-party guarantees. Going forward Market volatility often provides interesting investment opportunities. The Funds’ portfolio counselors are constantly on the lookout for appropriate Maryland and Virginia municipal bonds at attractive prices. As always, we encourage shareholders to keep a long-term perspective. Sincerely, James H. Lemon, Jr.
